Citation Nr: 1026114	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-15 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for chronic 
prostatitis, currently rated as 40 percent disabling, to include 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).   

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Michael P. Toomey, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and June 2006 rating determinations 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania.  

In the January 2006 rating determination, the RO increased the 
Veteran's disability evaluation for his chronic prostatitis from 
20 to 30 percent.  Thereafter, the Veteran appealed this 
decision.  In a July 2008 rating determination, the RO increased 
the Veteran's disability evaluation for his chronic prostatitis 
from 30 to 40 percent effective the date of his request for an 
increased evaluation.  As a result of these actions, the Board 
has listed the issue as such on the title page of this decision.  

The TDIU comes before the Board on appeal from the June 2006 
rating determination of the Philadelphia RO.  

The Veteran appeared at a videoconference hearing at the RO 
before the undersigned Veterans Law Judge in March 2010.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required on his part.  




REMAND

The Board notes that at the time of his March 2010 hearing, the 
Veteran reported that the severity of prostatitis condition had 
worsened.  He noted that he was getting increased chills and 
fevers.  He also reported that he was probably going to have to 
undergo an additional operation.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence of 
an increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The Board further observes that both the Veteran and his attorney 
have requested that he be assigned an increased disability based 
upon extraschedular consideration.  The Veteran's attorney has 
pointed to an April 2006 VA outpatient treatment note, wherein 
the Veteran's treating physician indicated that the Veteran was 
well known to him.  The physician stated that from a urological 
standpoint, the Veteran definitely had chronic prostatitis 
secondary to prostatic calculi which were very difficult to 
eradicate, and he had lost his job because of that and his wife.  

The Board notes that subsequent to the April 2006 outpatient 
treatment visit, the Veteran was afforded a VA examination in 
November 2007.  Although the examiner noted that the Veteran 
reported having had to leave his employment as a result of 
prostatitis, the examiner did not render an opinion as to whether 
the Veteran's prostatitis interfered with his employment, and if 
so, did it interfere with his employment to the point that it 
solely would make him unemployable.  

Based upon the above, the Board finds that further development is 
required in this regard prior to appellate handling of this 
matter.

The Board notes that the recent VA examination did not fully 
address the question of whether the service-connected prostatitis 
had resulted in marked interference with employment.  

The issue is whether there is a marked interference with 
employment, and the evidence of record is insufficient to make 
such a determination.  Accordingly, the RO should arrange for 
another VA examination by an appropriate specialist to evaluate 
the Veteran's occupational incapacity in this regard.

Additionally, the RO's determination as to the assigned 
evaluation for the Veteran's service-connected prostatitis may 
affect the Veteran's total disability rating pursuant to 
38 C.F.R. § 4.16.  As such, the determination of the Veteran's 
increased rating claim could substantially affect his TDIU claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).

In light of the discussion hereinabove, this matter is REMANDED 
to the RO for the following action:

1.  The RO should schedule the Veteran for 
a VA examination by an appropriate 
specialist who can evaluate his 
occupational incapacity in order to 
determine the current severity of the 
service-connected prostatitis.  The claims 
folder should be made available to the 
examiner for review in this regard.  Based 
on a review of the case, the examiner 
should offer an opinion as to whether the 
Veteran's prostatitis causes marked 
interference with employment.  A complete 
rationale for any opinion expressed must be 
provided.

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for any scheduled VA examination(s), 
to cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Based on the development requested 
hereinabove, the RO should review the 
Veteran's claim.  The RO should undertake 
any necessary development and action, 
including forwarding the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating for the Veteran's 
service-connected prostatitis if indicated 
pursuant to the provisions of 38 C.F.R. §§ 
3.321(b).  Thereafter, the Veteran's claims 
of entitlement to an evaluation in excess 
of 40 percent for prostatitis, to include 
on an extraschedular basis, and entitlement 
to TDIU should be readjudicated.  If any 
benefit sought on appeal is not granted the 
Veteran and his attorney should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

